
	

114 HR 3406 IH: Second Chance Reauthorization Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Sensenbrenner (for himself, Mr. Danny K. Davis of Illinois, Mr. Goodlatte, Mr. Conyers, Mr. Chabot, Mr. Scott of Virginia, Mr. Rodney Davis of Illinois, Ms. Jackson Lee, Mr. Forbes, Mr. Johnson of Georgia, Mr. Marino, Mr. Clyburn, Mr. Collins of Georgia, Mr. Cummings, Mr. Stivers, Mr. Van Hollen, Mr. Johnson of Ohio, Ms. Clarke of New York, Mr. Gibson, Mr. Schiff, Mr. Walker, Mr. Fattah, Mr. Guinta, Ms. Moore, Mr. Rooney of Florida, Ms. Edwards, Mr. Hardy, Mr. Cohen, and Mr. Richmond) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the Second Chance Act of 2007.
	
	
 1.Short titleThis Act may be cited as the Second Chance Reauthorization Act of 2015. 2.Improvements to existing programs (a)Reauthorization of adult and juvenile offender State and local demonstration projectsSection 2976 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)Grant authorizationThe Attorney General shall make grants to States, local governments, territories, or Indian tribes, or any combination thereof (in this section referred to as an eligible entity), in partnership with interested persons (including Federal corrections and supervision agencies), service providers, and nonprofit organizations for the purpose of strategic planning and implementation of adult and juvenile offender reentry projects.;
 (2)in subsection (b)— (A)in paragraph (3), by inserting or reentry courts, after community,;
 (B)in paragraph (6), by striking and at the end; (C)in paragraph (7), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (8)promoting employment opportunities consistent with the Transitional Jobs strategy (as defined in section 4 of the Second Chance Act of 2007 (42 U.S.C. 17502)).;
 (3)by striking subsections (d), (e), and (f) and inserting the following:  (d)Combined grant application; priority consideration (1)In generalThe Attorney General shall develop a procedure to allow applicants to submit a single application for a planning grant under subsection (e) and an implementation grant under subsection (f).
 (2)Priority considerationThe Attorney General shall give priority consideration to grant applications under subsections (e) and (f) that include a commitment by the applicant to partner with a local evaluator to identify and analyze data that will—
 (A)enable the grantee to target the intended offender population; and (B)serve as a baseline for purposes of the evaluation.
								(e)Planning grants
 (1)In generalExcept as provided in paragraph (3), the Attorney General may make a grant to an eligible entity of not more than $75,000 to develop a strategic, collaborative plan for an adult or juvenile offender reentry demonstration project as described in subsection (h) that includes—
 (A)a budget and a budget justification; (B)a description of the outcome measures that will be used to measure the effectiveness of the program in promoting public safety and public health;
 (C)the activities proposed; (D)a schedule for completion of the activities described in subparagraph (C); and
 (E)a description of the personnel necessary to complete the activities described in subparagraph (C). (2)Maximum total grants and geographic diversity (A)Maximum amountThe Attorney General may not make initial planning grants and implementation grants to 1 eligible entity in a total amount that is more than a $1,000,000.
 (B)Geographic diversityThe Attorney General shall make every effort to ensure equitable geographic distribution of grants under this section and take into consideration the needs of underserved populations, including rural and tribal communities.
 (3)Period of grantA planning grant made under this subsection shall be for a period of not longer than 1 year, beginning on the first day of the month in which the planning grant is made.
							(f)Implementation grants
 (1)ApplicationsAn eligible entity desiring an implementation grant under this subsection shall submit to the Attorney General an application that—
 (A)contains a reentry strategic plan as described in subsection (h), which describes the long-term strategy and incorporates a detailed implementation schedule, including the plans of the applicant to fund the program after Federal funding is discontinued;
 (B)identifies the local government role and the role of governmental agencies and nonprofit organizations that will be coordinated by, and that will collaborate on, the offender reentry strategy of the applicant, and certifies the involvement of such agencies and organizations;
 (C)describes the evidence-based methodology and outcome measures that will be used to evaluate the program funded with a grant under this subsection, and specifically explains how such measurements will provide valid measures of the impact of that program; and
 (D)describes how the project could be broadly replicated if demonstrated to be effective. (2)RequirementsThe Attorney General may make a grant to an applicant under this subsection only if the application—
 (A)reflects explicit support of the chief executive officer, or their designee, of the State, unit of local government, territory, or Indian tribe applying for a grant under this subsection;
 (B)provides discussion of the role of Federal corrections, State corrections departments, community corrections agencies, juvenile justice systems, and tribal or local jail systems in ensuring successful reentry of offenders into their communities;
 (C)provides evidence of collaboration with State, local, or tribal government agencies overseeing health, housing, child welfare, education, substance abuse, victims services, and employment services, and with local law enforcement agencies;
 (D)provides a plan for analysis of the statutory, regulatory, rules-based, and practice-based hurdles to reintegration of offenders into the community;
 (E)includes the use of a State, local, territorial, or tribal task force, described in subsection (i), to carry out the activities funded under the grant;
 (F)provides a plan for continued collaboration with a local evaluator as necessary to meeting the requirements under subsection (h); and
 (G)demonstrates that the applicant participated in the planning grant process or engaged in comparable planning for the reentry project.
 (3)Priority considerationsThe Attorney General shall give priority to grant applications under this subsection that best— (A)focus initiative on geographic areas with a disproportionate population of offenders released from prisons, jails, and juvenile facilities;
 (B)include— (i)input from nonprofit organizations, in any case where relevant input is available and appropriate to the grant application;
 (ii)consultation with crime victims and offenders who are released from prisons, jails, and juvenile facilities;
 (iii)coordination with families of offenders; (iv)input, where appropriate, from the juvenile justice coordinating council of the region;
 (v)input, where appropriate, from the reentry coordinating council of the region; or (vi)input, where appropriate, from other interested persons;
 (C)demonstrate effective case assessment and management abilities in order to provide comprehensive and continuous reentry, including—
 (i)planning for prerelease transitional housing and community release that begins upon admission for juveniles and jail inmates, and, as appropriate, for prison inmates, depending on the length of the sentence;
 (ii)establishing prerelease planning procedures to ensure that the eligibility of an offender for Federal, tribal, or State benefits upon release is established prior to release, subject to any limitations in law, and to ensure that offenders obtain all necessary referrals for reentry services, including assistance identifying and securing suitable housing; or
 (iii)delivery of continuous and appropriate mental health services, drug treatment, medical care, job training and placement, educational services, vocational services, and any other service or support needed for reentry;
 (D)review the process by which the applicant adjudicates violations of parole, probation, or supervision following release from prison, jail, or a juvenile facility, taking into account public safety and the use of graduated, community-based sanctions for minor and technical violations of parole, probation, or supervision (specifically those violations that are not otherwise, and independently, a violation of law);
 (E)provide for an independent evaluation of reentry programs that include, to the maximum extent possible, random assignment and controlled studies to determine the effectiveness of such programs;
 (F)target moderate and high-risk offenders for reentry programs through validated assessment tools; or (G)target offenders with histories of homelessness, substance abuse, or mental illness, including a prerelease assessment of the housing status of the offender and behavioral health needs of the offender with clear coordination with mental health, substance abuse, and homelessness services systems to achieve stable and permanent housing outcomes with appropriate support service.
 (4)Period of grantA grant made under this subsection shall be effective for a 2-year period— (A)beginning on the date on which the planning grant awarded under subsection (e) concludes; or
 (B)in the case of an implementation grant awarded to an eligible entity that did not receive a planning grant, beginning on the date on which the implementation grant is awarded.;
 (4)in subsection (h)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (B)by striking paragraph (1) and inserting the following:  (1)In generalAs a condition of receiving financial assistance under subsection (f), each application shall develop a comprehensive reentry strategic plan that—
 (A)contains a plan to assess inmate reentry needs and measurable annual and 3-year performance outcomes;
 (B)uses, to the maximum extent possible, randomly assigned and controlled studies, or rigorous quasi-experimental studies with matched comparison groups, to determine the effectiveness of the program funded with a grant under subsection (f); and
 (C)includes as a goal of the plan to reduce the rate of recidivism for offenders released from prison, jail or a juvenile facility with funds made available under subsection (f).
 (2)Local evaluatorA partnership with a local evaluator described in subsection (d)(2) shall require the local evaluator to use the baseline data and target population characteristics developed under a subsection (e) planning grant to derive a target goal for recidivism reduction during the 3-year period beginning on the date of implementation of the program.; 
 (5)in subsection (i)(1)— (A)in the matter preceding subparagraph (A), by striking under this section and inserting under subsection (f); and
 (B)in subparagraph (B), by striking subsection (e)(4) and inserting subsection (f)(2)(D); (6)in subsection (j)—
 (A)in paragraph (1), by inserting for an implementation grant under subsection (f) after applicant; (B)in paragraph (2)—
 (i)in subparagraph (E), by inserting , where appropriate after support; and (ii)by striking subparagraphs (F), (G), and (H), and inserting the following:
							
 (F)increased number of staff trained to administer reentry services; (G)increased proportion of individuals served by the program among those eligible to receive services;
 (H)increased number of individuals receiving risk screening needs assessment, and case planning services;
 (I)increased enrollment in, and completion of treatment services, including substance abuse and mental health services among those assessed as needing such services;
 (J)increased enrollment in and degrees earned from educational programs, including high school, GED, vocational training, and college education;
 (K)increased number of individuals obtaining and retaining employment; (L)increased number of individuals obtaining and maintaining housing;
 (M)increased self-reports of successful community living, including stability of living situation and positive family relationships;
 (N)reduction in drug and alcohol use; and (O)reduction in recidivism rates for individuals receiving reentry services after release, as compared to either baseline recidivism rates in the jurisdiction of the grantee or recidivism rates of the control or comparison group.; 
 (C)in paragraph (3), by striking facilities. and inserting facilities, including a cost-benefit analysis to determine the cost effectiveness of the reentry program.;
 (D)in paragraph (4), by striking this section and inserting subsection (f); and (E)in paragraph (5), by striking this section and inserting subsection (f);
 (7)in subsection (k)(1), by striking this section each place the term appears and inserting subsection (f); (8)in subsection (l)—
 (A)in paragraph (2), by inserting beginning on the date on which the most recent implementation grant is made to the grantee under subsection (f) after 2-year period; and
 (B)in paragraph (4), by striking over a 2-year period and inserting during the 2-year period described in paragraph (2); (9)in subsection (o)(1), by striking appropriated and all that follows and inserting the following: appropriated $35,000,000 for each of fiscal years 2016 through 2020.; and
 (10)by adding at the end the following:  (p)DefinitionIn this section, the term reentry court means a program that—
 (1)monitors juvenile and adult eligible offenders reentering the community; (2)provides continual judicial supervision;
 (3)provides juvenile and adult eligible offenders reentering the community with coordinated and comprehensive reentry services and programs, such as—
 (A)drug and alcohol testing and assessment for treatment; (B)assessment for substance abuse from a substance abuse professional who is approved by the State or Indian tribe and licensed by the appropriate entity to provide alcohol and drug addiction treatment, as appropriate;
 (C)substance abuse treatment, including medication-assisted treatment, from a provider that is approved by the State or Indian tribe, and licensed, if necessary, to provide medical and other health services;
 (D)health (including mental health) services and assessment; (E)aftercare and case management services that—
 (i)facilitate access to clinical care and related health services; and (ii)coordinate with such clinical care and related health services; and
 (F)any other services needed for reentry; (4)convenes community impact panels, victim impact panels, or victim impact educational classes;
 (5)provides and coordinates the delivery of community services to juvenile and adult eligible offenders, including—
 (A)housing assistance; (B)education;
 (C)job training; (D)conflict resolution skills training;
 (E)batterer intervention programs; and (F)other appropriate social services; and
 (6)establishes and implements graduated sanctions and incentives.. (b)Grants for family-Based substance abuse treatmentPart DD of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et seq.) is amended—
 (1)in section 2921 (42 U.S.C. 3797s), in the matter preceding paragraph (1), by inserting nonprofit organizations, before and Indian; (2)in section 2923 (42 U.S.C. 3797s–2), by adding at the end the following:
					
 (c)Priority considerationsThe Attorney General shall give priority consideration to grant applications for grants under section 2921 that are submitted by a nonprofit organization that demonstrates a relationship with State and local criminal justice agencies, including—
 (1)within the judiciary and prosecutorial agencies; or (2)with the local corrections agencies, which shall be documented by a written agreement that details the terms of access to facilities and participants and provides information on the history of the organization of working with correctional populations.; and
 (3)by striking section 2926(a) (42 U.S.C. 3797s–5(a)), and inserting the following:  (a)In generalThere are authorized to be appropriated to carry out this part $10,000,000 for each of fiscal years 2016 through 2020..
				(c)Grant program To evaluate and improve educational methods at prisons, jails, and juvenile
 facilitiesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended—
 (1)by redesignating part KK (42 U.S.C. 3797ee et seq.) as part LL; (2)by redesignating the second part designated as part JJ, as added by the Second Chance Act of 2007 (Public Law 110–199; 122 Stat. 677), relating to grants to evaluate and improve educational methods, as part KK;
 (3)by redesignating the second section designated as section 3001 and section 3002 (42 U.S.C. 3797dd and 3797dd–1), as added by the Second Chance Act of 2007 (Public Law 110–199; 122 Stat. 677), relating to grants to evaluate and improve educational methods, as sections 3005 and 3006, respectively;
 (4)in section 3005, as so redesignated— (A)in subsection (a)—
 (i)in paragraph (2), by striking and at the end; (ii)in paragraph (3), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (4)implement methods to improve academic and vocational education for offenders in prisons, jails, and juvenile facilities consistent with the best practices identified in subsection (c).;
 (B)by redesignating subsection (c) as subsection (d); and (C)by inserting after subsection (b), the following:
						
 (c)Best practicesNot later than 180 days after the date of enactment of the Second Chance Reauthorization Act of 2015, the Attorney General shall identify and publish best practices relating to academic and vocational education for offenders in prisons, jails, and juvenile facilities. The best practices shall consider the evaluations performed and recommendations made under grants made under subsection (a) before the date of enactment of the Second Chance Reauthorization Act of 2015.; and
 (5)in section 3006, as so redesignated, by striking to carry and all that follows through 2010 and inserting for each of fiscal years 2016, 2017, 2018, 2019, and 2020 for grants for purposes described in section 3005(a)(4).
 (d)Careers training demonstration grantsSection 115 of the Second Chance Act of 2007 (42 U.S.C. 17511) is amended— (1)in the heading, by striking Technology careers and inserting Careers;
 (2)in subsection (a)— (A)by striking and Indian and inserting nonprofit organizations, and Indian; and
 (B)by striking technology career training to prisoners and inserting career training, including subsidized employment, when part of a training program, to prisoners and reentering youth and adults;
 (3)in subsection (b)— (A)by striking technology careers training;
 (B)by striking technology-based; and (C)by inserting , as well as upon transition and reentry into the community after facility;
 (4)by striking subsection (e); (5)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (6)by inserting after subsection (b) the following:  (c)Priority considerationPriority consideration shall be given to any application under this section that—
 (1)provides assessment of local demand for employees in the geographic areas to which offenders are likely to return;
 (2)conducts individualized reentry career planning upon the start of incarceration or post-release employment planning for each offender served under the grant;
 (3)demonstrates connections to employers within the local community; or (4)tracks and monitors employment outcomes.; and
 (7)by adding at the end the following:  (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2016, 2017, 2018, 2019, and 2020..
 (e)Offender reentry substance abuse and criminal justice collaboration programSection 201(f)(1) of the Second Chance Act of 2007 (42 U.S.C. 17521(f)(1)) is amended to read as follows:
				
 (1)In generalThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2016 through 2020..
			(f)Community-Based mentoring and transitional service grants to nonprofit organizations
 (1)In generalSection 211 of the Second Chance Act of 2007 (42 U.S.C. 17531) is amended— (A)in the header, by striking Mentoring grants to nonprofit organizations and inserting Community-based mentoring and transitional service grants to nonprofit organizations;
 (B)in subsection (a), by striking mentoring and other; (C)in subsection (b), by striking paragraph (2) and inserting the following:
						
 (2)transitional services to assist in the reintegration of offenders into the community, including— (A)educational, literacy, and vocational, services and the Transitional Jobs strategy;
 (B)substance abuse treatment and services; (C)coordinated supervision and comprehensive services for offenders, including housing and mental and physical health care;
 (D)family services; and (E)validated assessment tools to assess the risk factors of returning inmates; and; and
 (D)in subsection (f), by striking this section and all that follows and inserting the following: this section $15,000,000 for each of fiscal years 2016 through 2020.. (2)Table of contents amendmentThe table of contents in section 2 of the Second Chance Act of 2007 (42 U.S.C. 17501 note) is amended by striking the item relating to section 211 and inserting the following:
					
						
							Sec. 211. Community-based mentoring and transitional service grants..
				(g)Definitions
 (1)In generalSection 4 of the Second Chance Act of 2007 (42 U.S.C. 17502) is amended to read as follows:  4.DefinitionsIn this Act—
 (1)the term exoneree means an individual who— (A)has been convicted of a Federal, tribal, or State offense that is punishable by a term of imprisonment of more than 1 year;
 (B)has served a term of imprisonment for not less than 6 months in a Federal, tribal, or State prison or correctional facility as a result of the conviction described in subparagraph (A); and
 (C)has been determined to be factually innocent of the offense described in subparagraph (A); (2)the term Indian tribe has the meaning given in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791);
 (3)the term offender includes an exoneree; and (4)the term Transitional Jobs strategy means an employment strategy for youth and adults who are chronically unemployed or those that have barriers to employment that—
 (A)is conducted by State, tribal, and local governments, State, tribal, and local workforce boards, and nonprofit organizations;
 (B)provides time-limited employment using individual placements, team placements, and social enterprise placements, without displacing existing employees;
 (C)pays wages in accordance with applicable law, but in no event less than the higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable State or local minimum wage law, which are subsidized, in whole or in part, by public funds;
 (D)combines time-limited employment with activities that promote skill development, remove barriers to employment, and lead to unsubsidized employment such as a thorough orientation and individual assessment, job readiness and life skills training, case management and supportive services, adult education and training, child support-related services, job retention support and incentives, and other similar activities;
 (E)places participants into unsubsidized employment; and (F)provides job retention, re-employment services, and continuing and vocational education to ensure continuing participation in unsubsidized employment and identification of opportunities for advancement..
 (2)Table of contents amendmentThe table of contents in section 2 of the Second Chance Act of 2007 (42 U.S.C. 17501 note) is amended by striking the item relating to section 4 and inserting the following:
					
						
							Sec. 4. Definitions.. 
 (h)Extension of the length of section 2976 grantsSection 6(1) of the Second Chance Act of 2007 (42 U.S.C. 17504(1)) is amended by inserting or under section 2976 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) after and 212. 3.Audit and accountability of grantees (a)DefinitionsIn this section—
 (1)the term covered grant program means grants awarded under section 115, 201, or 211 of the Second Chance Act of 2007 (42 U.S.C. 17511, 17521, and 17531);
 (2)the term covered grantee means a recipient of a grant from a covered grant program; (3)the term nonprofit, when used with respect to an organization, means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986, and is exempt from taxation under section 501(a) of such code; and
 (4)the term unresolved audit finding means an audit report finding in a final audit report of the Inspector General of the Department of Justice that a covered grantee has used grant funds awarded to that grantee under a covered grant program for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during a 12-month period prior to the date on which the final audit report is issued.
 (b)Audit requirementBeginning in fiscal year 2016, and annually thereafter, the Inspector General of the Department of Justice shall conduct audits of covered grantees to prevent waste, fraud, and abuse of funds awarded under covered grant programs. The Inspector General shall determine the appropriate number of covered grantees to be audited each year.
 (c)Mandatory exclusionA grantee that is found to have an unresolved audit finding under an audit conducted under subsection (b) may not receive grant funds under a covered grant program in the fiscal year following the fiscal year to which the finding relates.
 (d)ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a grant award during the one-fiscal year period during which the covered grantee is ineligible for an allocation of grant funds under subsection (c), the Attorney General shall—
 (1)deposit into the General Fund of the Treasury an amount that is equal to the amount of the grant funds that were improperly awarded to the covered grantee; and
 (2)seek to recoup the costs of the repayment to the Fund from the covered grantee that was improperly awarded the grant funds.
 (e)Priority of grant awardsThe Attorney General, in awarding grants under a covered grant program shall give priority to eligible entities that during the 2-year period preceding the application for a grant have not been found to have an unresolved audit finding.
			(f)Nonprofit requirements
 (1)ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding the tax described in section 511(a) of the Internal Revenue Code of 1986, shall not be eligible to receive, directly or indirectly, any funds from a covered grant program.
 (2)DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a grant, as a condition of receipt of such a grant, the compensation of its officers, directors, and trustees. Such disclosure shall include a description of the criteria relied on to determine such compensation.
				(g)Prohibition on lobbying activity
 (1)In generalAmounts made available under a covered grant program may not be used by any covered grantee to— (A)lobby any representative of the Department of Justice regarding the award of grant funding; or
 (B)lobby any representative of the Federal Government or a State, local, or tribal government regarding the award of grant funding.
 (2)PenaltyIf the Attorney General determines that a covered grantee has violated paragraph (1), the Attorney General shall—
 (A)require the covered grantee to repay the grant in full; and (B)prohibit the covered grantee from receiving a grant under the covered grant program from which it received a grant award during at least the 5-year period beginning on the date of such violation.
					4.Federal reentry improvements
 (a)Responsible reintegration of offendersSection 212 of the Second Chance Act of 2007 (42 U.S.C. 17532) is repealed. (b)Federal prisoner reentry initiativeSection 231 of the Second Chance Act of 2007 (42 U.S.C. 17541) is amended—
 (1)in subsection (g)— (A)in paragraph (3), by striking carried out during fiscal years 2009 and 2010 and inserting carried out during fiscal years 2016 through 2020; and
 (B)in paragraph (5)(A)(ii), by striking the greater of 10 years or; (2)by striking subsection (h);
 (3)by redesignating subsection (i) as subsection (h); and (4)in subsection (h), as so redesignated, by striking 2009 and 2010 and inserting 2016 through 2020.
 (c)Enhancing reporting requirements pertaining to community correctionsSection 3624(c) of title 18, United States Code, is amended— (1)in paragraph (5), in the second sentence, by inserting , and number of prisoners not being placed in community corrections facilities for each reason set forth before , and any other information; and
 (2)in paragraph (6), by striking the Second Chance Act of 2007 and inserting the Second Chance Reauthorization Act of 2015. (d)Termination of study on effectiveness of depot naltrexone for heroin addictionSection 244 of the Second Chance Act of 2007 (42 U.S.C. 17554) is repealed.
 (e)Authorization of appropriations for researchSection 245 of the Second Chance Act of 2007 (42 U.S.C. 17555) is amended— (1)by striking 243, and 244 and inserting and 243; and
 (2)by striking $10,000,000 for each of the fiscal years 2009 and 2010 and inserting $5,000,000 for each of the fiscal years 2016, 2017, 2018, 2019, and 2020. (f)Federal prisoner recidivism reduction programming enhancement (1)In generalSection 3621 of title 18, United States Code, is amended—
 (A)by redesignating subsection (g) as subsection (h); and (B)by inserting after subsection (f) the following:
						
							(g)Partnerships To expand access to reentry programs proven To reduce recidivism
 (1)DefinitionThe term demonstrated to reduce recidivism means that the Director of Bureau of Prisons has determined that appropriate research has been conducted and has validated the effectiveness of the type of program on recidivism.
 (2)Eligibility for recidivism reduction partnershipA faith-based or community-based nonprofit organization that provides mentoring or other programs that have been demonstrated to reduce recidivism is eligible to enter into a recidivism reduction partnership with a prison or community-based facility operated by the Bureau of Prisons.
 (3)Recidivism reduction partnershipsThe Director of the Bureau of Prisons shall develop policies to require wardens of prisons and community-based facilities to enter into recidivism reduction partnerships with faith-based and community-based nonprofit organizations that are willing to provide, on a volunteer basis, programs described in paragraph (2).
 (4)Reporting requirementThe Director of the Bureau of Prisons shall submit to Congress an annual report on the last day of each fiscal year that—
 (A)details, for each prison and community-based facility for the fiscal year just ended— (i)the number of recidivism reduction partnerships under this section that were in effect;
 (ii)the number of volunteers that provided recidivism reduction programming; and (iii)the number of recidivism reduction programming hours provided; and
 (B)explains any disparities between facilities in the numbers reported under subparagraph (A).. (2)Effective dateThe amendments made by paragraph (1) shall take effect 180 days after the date of enactment of this Act.
				(g)Repeals
 (1)Section 2978 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w–2) is repealed.
 (2)Part CC of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797q et seq.) is repealed.
				5.Federal interagency reentry coordination
 (a)Reentry coordinationThe Attorney General, in consultation with the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, the Secretary of Agriculture, and the heads of such other agencies of the Federal Government as the Attorney General considers appropriate, and in collaboration with interested persons, service providers, nonprofit organizations, and State, tribal, and local governments, shall coordinate on Federal programs, policies, and activities relating to the reentry of individuals returning from incarceration to the community, with an emphasis on evidence-based practices and protection against duplication of services.
 (b)ReportNot later than 2 years after the date of the enactment of this Act, the Attorney General, in consultation with the Secretaries listed in subsection (a), shall submit to Congress a report summarizing the achievements under subsection (a), and including recommendations for Congress that would further reduce barriers to successful reentry.
			6.Conference expenditures
 (a)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act, or any amendments made by this Act, may be used by the Attorney General, or by any individual or organization awarded discretionary funds under this Act, or any amendments made by this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference. A conference that uses more than $20,000 in such funds, but less than an average of $500 in such funds for each attendee of the conference, shall not be subject to the limitations of this section.
 (b)Written approvalWritten approval under subsection (a) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.
 (c)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this section.
			
